

EXHIBIT B

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


                 AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January
1, 2008 (this "Agreement"), by and between MARANI BRANDS, INC., a Nevada
corporation (the "Company"), and ARA H. ZARTARIAN (the "Executive").

                 WHEREAS, the Executive has been employed by a Subsidiary of the
Company, as such Subsidiary's President, and the Company desires to retain and
continue the valuable employment services of the Executive as the Executive Vice
President and Chief Operating Officer of the Company, which are critical to the
Company's ability to meet and implement its business strategy, on the terms,
provisions and conditions set forth herein; and

                 WHEREAS the Executive desires to continue to serve the Company,
in the capacity of Executive Vice President and Chief Operating Officer of the
Company, on the terms, provisions and conditions set forth herein.

                 NOW, THEREFORE, in consideration of these premises and the
mutual covenants contained herein, and another good and valuable consideration,
the receipt and legal adequacy of which is hereby acknowledged by the parties,
the Company and the Executive hereby agree as follows:

1. Employment. (a) The Company hereby employs the Executive, and the Executive
agrees to serve the Company during the Employment Term (as hereinafter defined),
as the Executive Vice President and Chief Operating Officer of the Company. As
the Executive Vice President and Chief Operating Officer of the Company, the
Executive will have such duties and responsibilities as are normally associated
with that position as are specified in the By-laws of the Company, and such
other duties and responsibilities as are assigned to the Executive by the Chief
Executive Officer of the Company and the Board of Directors of the Company. The
Company may request the Executive to serve as an officer of its Subsidiaries,
and if so requested, the Executive agrees to serve as an officer of such
Subsidiaries. The Executive shall report directly to the Company's Chief
Executive Officer.

(b) The Executive shall devote the Executive best efforts and substantially all
of the Executive's business time to the performance of the Executive's duties
and responsibilities to the Company in accordance with this Agreement and shall
perform such duties and responsibilities, faithfully, diligently and
competently. The Executive shall at all times during the Employment Term be a
director of the Company. The Executive's employment services shall be performed
at the Company's principal offices, which during the Employment Term shall be
maintained in the Los Angeles, California metropolitan area (or other such
location, as the Executive and the Company may agree upon), subject to travel
reasonably and customarily required by the Company in connection with the
Executive's duties and responsibilities to the Company.

(c) Notwithstanding the foregoing, during the Employment Term, the Executive
shall be entitled to devote a portion of the Executive's business time to the
Executive's personal investments and to charitable, social and community
activities; provided that doing so does not materially interfere with the
performance of the Executive's duties to the Company.





--------------------------------------------------------------------------------



2. Employment Term. The period of the Executive's employment pursuant to this
Agreement shall commence on the date hereof and shall terminate, subject to
earlier termination as expressly provided for herein, three (3) years after the
date hereof on December 31, 2010, as it may be extended as provided in the
immediately following sentence (the "Employment Term"). The Employment Term
shall automatically extend for additional periods of one (1) year each, on each
anniversary date of the commencement of the Employment Term, unless upon not
less than sixty (60) days prior to such date, the Company notifies the Executive
in writing that the Company does not intend for the Employment Term to extend.

3. Compensation. In consideration of the performance by the Executive of the
Executive's duties and obligations hereunder, the Executive shall be entitled to
receive the following compensation:

(a) The Executive shall receive an annual salary of $178,000 (the "Salary"), for
the initial annual period of the Employment Term (the "Salary"). The Salary
shall be payable in accordance with the Company's regular payroll practices, as
in effect from time to time, but no less frequently than bi-monthly. On each
anniversary date of the Employment Term commencing on January 1, 2009, the
Salary payable to the Executive pursuant to this Section 3(a) shall be increased
by an amount, if any, equal to the greater of (x), five percent (5%) or (y) the
percentage increase in the consumer price index (the "CPI") for Los Angeles,
California for the twelve (12) month period ending on the preceding December 31,
as published by the Federal Bureau of Labor Statistics (the "Bureau"), or any
successor entity to the Bureau multiplied then by the current Salary pursuant to
this Section 3(a); provided that if the Bureau no longer publishes the CPI, a
comparable index reasonably acceptable to the Company and the Executive shall be
substituted therefore.

(b) Prior to any extension of the Employment Term beyond December 31, 2012, the
Company and the Executive shall negotiate in good faith and attempt to agree
upon an appropriate increase in the Salary payable to the Executive pursuant to
Section 3(a) hereof, taking into account, among other things, comparable
salaries for executives performing similar services in the businesses in which
the Company is engaged and the experience and expertise of the Executive. If the
Company and the Executive are unable to agree upon a new base Salary, the Salary
for such an extension shall be fifteen percent (15%) higher than the Salary
payable to the Executive during the year immediately preceding the extension, as
adjusted for changes in the CPI as provided for herein.

(c) The Executive shall be entitled to earn and receive an incentive bonus,
based upon the annual Net Sales (as hereinafter defined) of the Company, equal
to one percent (1%) of Net Sales (the "Incentive Bonus"). The Incentive Bonus
will be payable if the Net Sales for a fiscal year exceed the amount set forth
in the Company's budget (as approved by the Board of Directors of the Company),
for such fiscal year. For purposes hereof, "Net Sales" shall mean gross sales,
less credits and returns, as determined by the Company in good faith. The
Incentive Bonus shall be payable to the Executive within thirty (30) days of the
completion of the audit of the Company's financial statements for the applicable
fiscal year of the Company. Notwithstanding the foregoing, in no event shall the
Incentive Bonus exceed one hundred percent (100%) of the Executive's Salary
pursuant to Section 3(a) hereof for the first two (2) years of the Employment
Term and two hundred percent (200%) of the Executive's Salary pursuant to
Section 3 (a) hereof for any of the other remaining years of the Employment
Term.

(d) The Company hereby grants to the Executive options (the "Options") to
purchase 5,000,000 shares of the Company's common stock at an exercise price
equal to $0.25 per share, which Options shall be exercisable into shares of the
Public Company (as hereinafter defined).



2

--------------------------------------------------------------------------------



The Options shall vest (and become exercisable) as to thirty-three and one-third
percent (33 1/3%) of the underlying shares of common stock on the first
anniversary date of the Option grant and ratably each month thereafter during
the next two (2) years of the Employment Term. The Options shall become fully
vested and exercisable upon the Company's termination of the Executive's
employment hereunder Without Cause (as hereinafter defined) or the termination
of such employment by the Executive For Good Reason (as hereinafter defined) or
upon the Company's termination of the Executive's employment hereunder due to
death or Disability (as hereinafter defined). The Options shall have a term of
ten (10) years and may be exercised to the extent vested, (i) by the Executive
at any time during such ten (10) year period, if the Executive's employment is
terminated Without Cause or For Good Reason or due to Disability or if the
Employment Term expires and the Executive does not continue to be employed by
the Company, (ii) by the Executive's personal representative within one (1) year
following the date of the Executive's death, if the Executive's employment with
the Company is terminated due to the Executive's death, and (iii) by the
Executive, if the Executive's employment terminates for any other reason, (other
than the expiration of the Employment Term) by the Executive, within ninety (90)
days following the Executive's termination of employment. The Options shall be
granted pursuant to a stock option plan to be adopted by the Company (the
"Plan") and shall by subject to such other terms as provided in the Plan (it
being understood that the Plan will have customary provisions permitting the
Company to cash-out stock options in connection with a sale of substantially all
of the Company's assets, a merger, a recapitalization or a similar transaction).
If there is any inconsistency or conflict between the terms and provisions of
the Plan and this Agreement, the terms and provisions of this Agreement shall
govern and control.

4. Fringe Benefits; Expenses. During the Employment Term:

(a) The Executive shall be entitled to receive all health, medical, insurance
and pension benefits provided by the Company to any of its senior executives and
to all other fringe benefits and benefit plans provided by the Company to its
executives as a group.

(b) The Company shall reimburse the Executive for all reasonable and necessary
expenses (including, without limitation, entertainment expenses and automobile
expenses) incurred by the Executive in connection with the performance of the
Executive's duties to the Company (it is being agreed that business-class
airfare travel is a reasonable expense for transcontinental and intercontinental
travel), upon submission of receipts and/or vouchers by the Executive in
accordance with the Company's policies and procedures.

(c) The Company shall pay for the lease of an automobile to be used for business
purposes; provided that the costs of the lease do not exceed $650 per month. The
Company shall also pay for the insurance and other operating expenses associated
with the business use of such automobile.

(d) The Executive shall be entitled to four (4) weeks of vacation time annually
which shall be taken at times selected by the Executive which are consistent
with the proper performance of the Executive's duties and responsibilities to
the Company. The timing of the Executive's utilization of vacation time shall be
subject to the reasonable prior approval of the Company's Chief Executive
Officer. The Executive may accrue an unlimited amount of earned but unused
vacation time in accordance with applicable law.

(e) The Company shall pay the costs and expenses of maintaining the computer
equipment and facsimile machines used by the Executive at the Executive's home
office, and the



3

--------------------------------------------------------------------------------



Executive's use of a cell phone. Upon the termination of the Executive's
employment with the Company hereunder for any reason whatsoever, other than for
Cause or the expiration of the Employment Term, the Executive shall have the
right to purchase the computer equipment and facsimile machine used in the
Executive's home office by paying the Company an amount equal to the amount at
which such computer equipment and facsimile machine are then carried on the
books and records of the Company. Upon termination of the Executive's employment
for any reason whatsoever, the Executive shall be entitled to remove all of the
Executive's personal effects from the Company's premises.

5. Inventions. Any Inventions (as herewith defined) originated or conceived by
the Executive, with the use or assistance of the facilities, materials or
personnel of the Company or any Affiliate of the Company, either solely or
jointly with others, during the Employment Term shall be the property of the
Company. The Executive hereby irrevocably assigns and transfers to the Company
and agrees to transfer and assign to the Company all of the Executive's right,
title and interest in and to all Inventions, and to applications for patents and
patents granted upon such Inventions and to all copyrightable material related
thereto developed by the Executive or under the Executive's supervision. The
Executive agrees, upon the written request of the Company and at the Company's
sole cost and expense, to do such acts, to execute such documents and
instruments, to participate in such proceedings and to take such actions as from
time to time may be necessary, required or useful, in the Company's reasonable
opinion, to apply for, secure, maintain, reissue, extend or defend the worldwide
rights of the Company in the Inventions.

6. Disability or Death. (a) If, as a result of physical or mental disability
(any such disability to be determined by a competent physician mutually
acceptable to the Company and the Executive), the Executive shall have failed or
been unable to perform the Executive's duties hereunder for a period of one
hundred eighty (180) consecutive calendar days ("Disability"), the Company may,
by written notice to the Executive to terminate the Executive's employment under
this Agreement prior to the end of the Employment Term, effective as of the date
of the notice. If the Executive's employment is terminated due to Disability
pursuant to this Section 6(a), the Company shall pay to the Executive (in equal
installments every two (2) weeks), (i) for the succeeding twelve (12) month
period, an amount equal to eighty percent (80%) of the Executive's Salary at the
date of termination and (ii) for the twenty four (24) month period commencing on
the date of the last payment required to be made pursuant to clause (i), an
amount equal to fifty percent (50%) of the Executive's Salary at the date of
termination (all regardless of any payments that the Executive may be entitled
to receive under any disability insurance policy maintained by the Company or
otherwise). In addition, the Company shall maintain and pay for the Executive's
then existing health, life insurance and other benefits during the time period
that any payments are being made pursuant to this Section 4(a) hereof.

(b) The period of the Executive's employment under this Agreement shall
automatically terminate upon the Executive's death. In the event of the
Executive's death, the Company shall pay to the beneficiary designated in
writing to the Company by the Executive (or if the Executive fails to designate
a beneficiary, to the Executive's estate), an amount at an annual rate equal to
the Executive's Salary in effect on the date of the Executive's death for a
period of eighteen (18) months from the date of the Executive's death, payable
in equal monthly installments on the first day of the month next succeeding the
date of death and the first day of each month thereafter.

(c) In addition, if the Executive's employment with the Company is terminated
pursuant to Section 6(a) or 6(b), the Company shall pay the Executive a pro-rata
portion of the Incentive


4

--------------------------------------------------------------------------------



Bonus for the year in which such termination occurred, based upon the number of
days during such year that the Executive was employed.

7. Termination. (a) The Company shall have the right to terminate the
Executive's employment with the Company hereunder (i) for Cause (as hereinafter
defined) or (ii) Without Cause (as hereinafter defined).

(b) For purposes hereof, the term "Cause" shall mean conduct on the part pf the
Executive which constitutes: (i) misconduct by the Executive or gross negligence
which is or likely to be materially injurious to the Company; (ii)
misappropriation of the Company's assets on the usurpation of a business
opportunity of the Company; (iii) breach of any fiduciary duty (as determined by
a final judgment of a court of competent jurisdiction from which no appeal may
be taken); (iv) a material violation by the Executive of any of the written
policies of the Company or any provision of any "code of ethics", as from time
to time in effect; (v) the Executive engaging in an act of unlawful employment
discrimination, including, but not limited to, sexual, racial, religious, or
other forms of harassment; (vi) conduct on the part of the Executive which the
Company in good faith determines has reflected so seriously on the Company's
public reputation as to materially prejudice the Company or its business; (vii)
the conviction of, or plea or guilty or nolo contendere to a criminal violation
which constitutes a felony; or (viii) a breach of any material obligation of the
Executive hereunder which is not cured within thirty (30) days after written
notice of such breach from the Company; provided that in each case prior to any
such termination for Cause, on not less that ten (10) days prior to such
termination, the Executive shall be given a hearing before the Board of
Directors of the Company (at which an attorney representing the Executive may
attend) to review and give the Executive and opportunity to refute the grounds
for termination.

(c) If the employment of the Executive hereunder is terminated for Cause, the
Company shall not be obligated to make any further payments to the Executive
hereunder (other than for accrued and unpaid Salary and for accrued vacation and
the reimbursement of expenses incurred in accordance with Section 4(b) hereof,
in each case through the date of termination), or to continue to provide any
benefit to the Executive under this Agreement (other than benefits which have
accrued pursuant to any plan or applicable law through the date of termination).

(d) If the employment of the Executive is terminated Without Cause or for Good
Reason, (i) the Company shall pay to the Executive the Salary and the Incentive
Bonus, for the remainder of the current Employment Term, all regardless of the
amount of compensation of the Executive may earn or be able to earn with respect
to any other employment that the Executive may obtain or be able to obtain
(i.e., the Executive shall have no duty to mitigate and the Company shall have
no right to offset), (ii) all of the Executive's Options to purchase stock shall
become fully vested and immediately exercisable, (iii) the Company shall
reimburse the Executive for all expenses the Executive incurred in accordance
with Section 4(b) hereof, (iv) during the period in which the Executive is
receiving payments pursuant to clause (i) of this Section 7(d), the Company
shall maintain and pay for the Executive's then existing health insurance, life
insurance and other benefits; provided, however, that the Company's obligations
under this clause (iv) shall terminate to the extent that the Executive is
offered and receives comparable health or life insurance coverage (both as to
the cost and benefits provided when compared to the policies and benefits in
effect prior to termination), as reasonably and in good faith determined by the
Executive and (v) the Company shall pay to the Executive all accrued and unpaid
Salary through the date of termination.



5

--------------------------------------------------------------------------------



(e) For purposes hereof, "Without Cause" shall mean a termination of the
Executive's employment hereunder by the Company for any reason whatsoever, other
than (i) for Cause pursuant to Section 7(a) hereof, (ii) upon death or
Disability pursuant to Section 6 hereof, (iii) by virtue of expiration of the
Employment Term under this Agreement, or (iv) a voluntary termination of
employment by the Executive in the absence of Good Reason. A termination of the
Executive's employment hereunder for Good Reason shall have the same
consequences as a termination of the Executive's employment by the Company
Without Cause.

(f) The Executive shall have the right to terminate the Executive's employment
with the Company under this Agreement prior to the end of the Employment Term
upon prior written notice to the Company, specifying the reason for termination
and the following occurrence of any of the following events (each of which
should constitute "Good Reason"): (i) the Executive is not elected to the Board
of Directors of the Company or is removed from the Board of Directors of the
Company. (ii) the Company materially reduces the Executive's duties and
responsibilities hereunder or removes the title President from the Executive's
position; or (iii) the Company fails to perform or observe or breaches any of
its material obligations to the Executive under this Agreement. Notwithstanding
the forgoing, the Executive shall not be entitled to terminate the Executive's
employment with the Company pursuant to this Section 7(f) unless the Executive
has notified the Company of the Executive's intent to so terminate within thirty
(30) days after the Executive has actual knowledge of the event giving rise to
the notice and the Company fails to cure the condition specified in the
Executive's notice to the Company within thirty (30) days after such notice is
furnished to the Company; provided, however, that the Company shall not have an
opportunity to cure any fact or circumstance arising during any twelve (12)
month period that gives the Executive a right to terminate his employment
pursuant to this Section 7(f) if substantially the same fact or circumstance has
previously occurred during such twelve (12) month period and the Executive has
previously given the Company notice of the Executive's intent to terminate the
Executive's employment because of the occurrence of such fact or circumstance.
If the Executive terminates the Executive's employment pursuant to the Section
7(f), such termination shall have the same effect and affording to the Executive
the same rights and benefits as otherwise provided in this Agreement upon a
termination of the Executive's employment by the Company Without Cause.

8.   Restrictive Covenants Applicable to the Executive.

8.1 Certain Acknowledgments by the Executive.

(a) The Executive acknowledges and agrees that the Executive's position with the
Company places the Executive in a position of confidence and trust with the
Company and its Subsidiaries and Affiliates and with those Persons with whom the
Company and its Subsidiaries and Affiliates do business, including, without
limitation, clients, customers, vendors, licensors, licensees and employees. The
Executive acknowledges and agrees that the business of the Company is carried on
throughout the United States of America and throughout the world, and that it is
the intention of the Company to continue to expand the geographic area in which
the business is conducted and marketed and, accordingly, it is reasonable that
the restrictive covenants set forth in this Section 8 are not limited by
specific geographic area. In addition, the Executive acknowledges and agrees
that in the course of rendering services to the Company, the Executive will
acquire access to, and become acquainted with the Confidential and Proprietary
Information (as hereinafter defined) of the Company and its Subsidiaries and
Affiliates that is non-public, confidential or proprietary in nature, and that
it is within the legitimate interests of the Company to protect all Confidential
and Proprietary Information. The Executive



6

--------------------------------------------------------------------------------



acknowledges that the Company will be irreparably damaged if the Executive were
to violate the provisions of this Section 8, and that the provisions of this
Section 8 are fair and reasonable and necessary to adequately protect the
Company.

(b) The Executive hereby covenants and agrees that, during the Employment Term
and thereafter, unless otherwise authorized by the Company in writing, the
Executive shall not, directly and indirectly, under any circumstance: (i)
disclose to any other Person (other than as may be required in connection with
the Executive's employment with the Company) any Confidential and Proprietary
Information; (ii) act or fail to act so as to impair the confidential or
proprietary nature of any Confidential and Proprietary Information; (iii) use
any Confidential and Proprietary Information other-than-for the sole and
exclusive benefit of the Company; (iv) offer or agree to, or cause or assist in
the inception of continuation of, any such disclosure, impairment or use of any
Confidential and Proprietary Information. Promptly following the termination of
the Executive's employment with the Company for any reason whatsoever, the
Executive shall return to the Company all documents, records and other items and
materials that contain any Confidential and Proprietary Information (regardless
of the medium in which maintained or stored), without retaining any copies,
notes or excerpts thereof.

(c) For purposes hereof, the term "Confidential and Proprietary Information"
shall mean any and all (i) confidential or proprietary information or material
not generally in the public domain about or relating to the business,
operations, assets, prospects or financial condition of the Company or any
Subsidiary or Affiliate of the Company or any of the Company's or any such
Subsidiary's or Affiliate's trade secrets including, without limitation,
research and development plans or projects; data and reports; computer materials
such as programs, instructions and printouts; formulas; product testing
information; business improvements; processes, marketing and selling strategies;
strategic business plans (whether or not pursued); budgets; unpublished
financial statements; licenses, pricing, pricing strategy and cost data;
information regarding the skills and compensation of employees; the identities
of customers and potential customers; the identities of contact Persons at
customers and potential customers; the particular preferences, likes dislikes
and needs of customers and contact Persons at customers and potential customers
with respect to products, pricing, timing, sales, terms, service plans, methods,
practices, strategies, forecasts, know-how and other marketing techniques; the
identities of key accounts and potential key accounts; the identities of
suppliers, vendors, distributors and contractors; and all information about
those supplier, vendor, distributor and contractor relationships such as contact
Persons, pricing and other terms, in each case with respect to the Company or
any Subsidiary or Affiliate of the Company or (ii) information, documentation or
material not generally in the public domain by virtue of any action by or on the
part of the Executive, the knowledge of which gives or is likely to give the
Company or any Affiliate of the Company a material competitive advantage over
any Person not possessing such information. The Executive also acknowledges and
agrees that all Confidential Information is also entitled to all of the
protections and benefits available to the Beneficiaries under applicable law,
including, without limitation, laws relating to trade secrets.

8.2 Covenant Modification. The Executive acknowledges and agrees that the
provisions of this Section 8, hereof, and the period of time, geographic area
and scope and type of restrictions on the Executive's activities set forth in
this Section 8, are reasonable and necessary for the protection of the
Beneficiaries (as hereinafter defined). If any provision contained in this
Section 8 shall be determined by a court of competent jurisdiction to be invalid
or unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by



7

--------------------------------------------------------------------------------



reason of its being too extensive in any other respect, (x) such provision shall
be interpreted to extend over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all is determined by such court making such determination,
and (y) in its reduced form, such provision shall then be enforceable, but such
reduced form of provision shall only apply with respect to the operation of such
provision in the particular jurisdiction in or for which such adjudication is
made. It is the intention of the parties that all of the provisions of this
Section 8 shall be enforceable to the maximum extent permitted by applicable
law.

8.3 No Solicitation. During the Employment Term and for one (1) year thereafter
(the "Restriction Period"), the Executive shall not, directly or indirectly,
solicit, entice, persuade induce or cause any employee, officer, manager,
director, consultant, agent or independent contractor of any of the
Beneficiaries to terminate such employment, consultancy or other such engagement
and become employed by or engaged with any other Person or entity, or approach
any such employee, officer, manager, director, consultant, agent or independent
contractor for any of the foregoing purposes, or authorize or assist in the
taking of any such action by any Person or entity or hire, or retain or engage
any such employee, officer, director, consultant, agent or independent
contractor.

8.4 Non-Competition. Except with respect to any Beneficiary, during the
Restriction Period, the Executive shall not, alone or in association with any
other Person, directly or indirectly, (i) engage, directly or indirectly, in any
Competing Business (ii) acquire, or own in any manner, any interest in any
Person that engages in any Competing Business, or (iii) be interested in
(whether as an owner, director, officer, partner, member, lender, shareholder,
vendor, consultant, employee, advisor, agent, independent contractor or
otherwise), or otherwise participate in the management or operation of, any
Person that engages in a Competing Business. The foregoing restriction of this
Section 8.4 shall not prohibit the Executive from acquiring or holding not more
than five percent (5%) percent of any class of equity securities of a
corporation or other entity whose shares are listed or admitted to trade on a
national securities exchange or are quoted on NASDAQ (or a similar market or
quotation system if NASDAQ is no longer providing such information), or any
passive investment of less than five percent (5%) of a private company. The
restrictions of Sections 8.3 and 8.4 hereof shall apply after the end of the
Employment Term in the case of a termination Without Cause or For Good Reason,
only to the extent the Company continues to make the payments and provides the
benefits to the Executive to be paid and provided by the Company in accordance
with this Agreement during such one (1) year period.

8.5 Remedies for Breach. The Executive acknowledges and agrees that any breach
or threatened breach of the covenants or other provisions contained in Sections
8.1 through 8.3 hereof, will cause the Company material and irreparable damage,
the exact amount of which will be difficult to ascertain, and that the remedies
at law for any such breach will be inadequate. Accordingly, the Company shall,
in addition to all other available rights and remedies (including, but not
limited to, seeking such damages as either of them can show it has sustained by
reason of such breach and recovery of costs and expenses including, but not
limited to, attorneys' fees and expenses), be entitled to specific performance
and injunctive relief (including, without limitation, a temporary and/or
permanent restraining order and/or a permanent injunction) in respect of any
breach or threatened breach of any of such covenants or provisions, without
being required to post a bond or other security and without having to prove the
inadequacy of the available remedies at law.



8

--------------------------------------------------------------------------------



9. Indemnification, etc. The Company agrees to indemnify the Executive and hold
the Executive harmless to the fullest extent 'permitted by applicable law, from
and against any liabilities, damages, costs, losses or expenses (including,
without limitation, reasonable attorneys' fees and expenses) incurred in
connection with any claim, investigation, action, suit or other proceeding with
respect to or arising out of the Executive serving as an officer or director of
the Company or any of its Subsidiaries or Affiliates during the Employment Term.
In that regard, the Company shall concurrently herewith enter into an
indemnification agreement with the Executive substantially in the form of
Exhibit A attached hereto (the "Indemnification Agreement"). Without limiting
the foregoing, during the Employment Term, and for a period of six (6) years
thereafter (unless the Executive's employment is terminated for Cause), the
Company will maintain in full force and effect and pay the premium on directors
and officers liability insurance providing coverage of not less than $5,000,000
and which covers the period of time that the Executive was an officer and
director of the Company.

10. Entire Agreement; Amendment. This Agreement (together with the Plan and the
Indemnification Agreement) contains the entire understanding and agreement of
the parties relating to the subject matter hereof and it supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) between the parties with respect to such subject
matter, all of which are merged herein. This Agreement may not be modified,
amended, altered or supplemented, except by a written agreement executed by each
of the Company and the Executive.

11. Waiver. Any waiver by a party of any breach of or failure to comply with any
provision or condition of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision or condition,
or a waiver of any other breach of, or failure to comply with, any other
provision or condition of this Agreement. Any such waiver shall be limited to
the specific matter and instance for which it is given. No waiver of any such
breach or failure of any provision or condition of this Agreement shall be
effective unless in a written instrument signed by the party granting the
waiver. No failure or delay by either party to enforce or exercise its rights
hereunder shall be deemed a waiver thereof, nor shall any single or partial
exercise of any such right or any abandonment or discontinuance of steps to
enforce such rights, preclude any other or further exercise thereof, at any time
whatsoever, or the exercise of any other right.

12. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (a) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (b) if mailed certified or registered mail return receipt requested
(with all postage costs prepaid), four (4) business days after being mailed, (c)
if delivered by an overnight courier service of recognized standing (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service), or (d) if delivered by
facsimile transmission, on the business day of such transmission if sent by 5:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (in each case as evidenced by the printed confirmation
of delivery generated by the sending party's telecopier machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a change of address of which no notice was given (in accordance with
this Section 12), or the refusal to accept same, the notice, demand, consent,
request, instruction or



9

--------------------------------------------------------------------------------



other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:



  If to the Company:

13152 Raymer Street
Suite 1A
North Hollywood, CA 91605
Attn: Chief Executive Officer


If to the Executive:

Ara H. Zartarian
616 S. Burnside Ave., #407
Los Angeles, CA 90036


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 12.

13. Governing Law; Arbitration. (a) This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California
applicable to agreements made and to be performed in that State, without regard
to any of its conflicts of laws, principles or other laws which would result in
the application of the laws of another jurisdiction.

(b) Any dispute or claim under this Agreement (including, without limitation,
any action to enforce this Agreement) shall be exclusively determined by binding
arbitration conducted in accordance with the rules and procedures of this
American Arbitration Association (the "AAA"). The arbitration shall take place
in Los Angeles, California, and shall be before a single arbitrator mutually
acceptable to the Company and the Executive, or if the Company and the Executive
are unable to agree upon one (1) arbitrator, the Company and the Executive shall
end appoint one (1) arbitrator and the two (2) arbitrators shall each appoint a
third arbitrator. The determination of the arbitrator or arbitrators (which
shall be in writing), as the case may be, shall be conclusive and biding on the
parties and not subject to judicial review. If there are three (3) arbitrators,
the determination of a majority of the arbitrators shall be controlling. The
arbitrator or the arbitrators, as the case may be, shall entitled to award that
the costs and expenses (including, without limitation, attorney's fees and
expenses) incurred by the prevailing party in the arbitration be reimbursed by
the other party. The determination of the arbitrator or arbitrators, as the case
may be, shall be entitled to be enforced in any court of competent jurisdiction.

14. Severability. Should any provision of this Agreement be held to be invalid,
illegal or unenforceable in any jurisdiction by a court of competent
jurisdiction, that holding shall be effective only to the extent of such
invalidity, illegally or unenforceability without invalidating or rendering
illegal or unenforceable the remaining provisions hereof, and any such
invalidity, illegally or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. It
is the intent of the parties that this Agreement be fully enforced to the
fullest extent permitted by applicable law.



10

--------------------------------------------------------------------------------



15. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by either party hereto, except with the prior
written consent of the other parties hereto. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors (including, without limitation, with respect to the Company,
successors by merger, share exchange, consolidation, recapitalization or other
similar transaction) and permitted assigns and, in the case of the Executive,
the estate and personal representatives of the Executive. Except as expressly
permitted by this Section 15, nothing herein is intended or shall be construed
to confer upon or give to any Person, any rights, privileges or remedies under
or by reason of this Agreement.

16. Drafting History. In resolving any dispute hereunder or construing any
provision in the Agreement, there shall be no presumption made or inference
drawn (a) because the attorneys for one of the parties drafted such provision of
this Agreement, (b) because of the drafting history of this Agreement, or (c)
because of the inclusion of a provision not contained in a prior draft or the
deletion of a provision contained in a prior draft. The parties acknowledge and
agree that this Agreement was negotiated and drafted with each party being
represented by counsel of its choice and with each party having an equal
opportunity to participate in the drafting of the provisions hereof and that
this Agreement shall not be interpreted or construed with any presumption
against either party hereto.

17. Definitions. In addition to the other definitions provided for in this
Agreement, the following terms shall have the meanings ascribed to them in this
Section 17:

(a) "Affiliate" of any Person means any stockholder or Person or entity
controlling, controlled by under common control with such Person, or any
director, officer or key employee of such Person. For purposes of this
definition, "control," when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings that correspond to
the foregoing.

(b) "Beneficiary" shall mean the Company and its Subsidiaries and Affiliates and
the parent of any of them.

(c) "Competing Business" shall mean any business, enterprise or other Person
that as one of its principal businesses or activities acts as a distributor or
wholesaler of products that are in the same product category sold or distributed
by the Company or any Subsidiary of the Company during the period of time that
the Executive is employed by the Company.

(d) "Inventions" shall mean inventions, discoveries, concepts and ideas, whether
patentable or not, including, without limitation, processes, methods, formulae
and techniques, and improvements thereof or know-how related thereto, concerning
any present or prospective activities of the Company or any Subsidiary or
Affiliate of the Company, with which the Executive becomes or has become,
directly or indirectly, involved as a result, in whole or in part of the
Executive's employment by the Company, or any Subsidiary or Affiliate of the
Company, or as a result of the Executive's familiarity with, or exposure to, any
Confidential Information, and to the extent applicable, the foregoing shall
constitute "work for hire" under all applicable copyright, trademark or similar
statutes, regulations and decisional law.



11

--------------------------------------------------------------------------------



(e) "Person" shall mean, without limitation, any natural person, corporation,
partnership, limited liability company, joint stock company, joint venture
association, trust or other similar entity or firm.

(f) "Subsidiary" shall mean any Person of which another Person owns more than
fifty percent (50%) of the voting capital stock or other equity interests of
such Person or which can appoint a majority of the board of directors or other
governing body of such Person or otherwise can direct the policies of such
Person, whether by contract, or otherwise.

18. Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

19. Counterparts. This Agreement may be executed in two (2) or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same document. This Agreement may
be executed by facsimile signature which shall constitute a legal and valid
signature for purposes hereof. This Agreement shall become effective when one or
more counterparts, taken together, shall have been executed and delivered by all
of the parties.


[Signature Page to Follow]




12

--------------------------------------------------------------------------------



                     IN WITNESS WHEREOF, each of the Company and the Executive
has executed this Agreement as of the date first above written.





  MARANI BRANDS, INC.


By: _______________________________
Name:    
Title:      


__________________________________
ARA H. ZARTARIAN






13

--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION AGREEMENT


                     ASSIGNMENT AND ASSUMPTION AGREEMENT detail as of April 7,
2008 (this "Agreement"), by and between MARGRIT ENTERPRISES INTERNATIONAL, INC.,
d/b/a, Marani Spirits, a California corporation (the "Company"), and ARA H.
ZARTARIAN (the "Executive").

                     WHEREAS, MSI and the Executive are parties to an Employment
Agreement dated as of January 1, 2008, a copy of which is attached hereto as
Exhibit A (the "Employment Agreement"); and

                     WHEREAS, effective as of this date, pursuant to a merger of
a wholly-owned subsidiary of the Company with and into MSI, MSI became a
wholly-owned subsidiary of the Company; and

                     WHEREAS, the Company, MSI and the Executive, desire that
the Employment Agreement be assigned to the Company by MSI and MSI assume all
the obligations of MSI thereunder, and thereafter that the Employment Agreement
be immediately amended and restated in its entirely in the form of the Amended
and Restated Employment Agreement attached hereto as Exhibit B (the "New
Agreement").

                     NOW, THEREFORE, in consideration of these premises and
other good and valuable consideration, the receipt and legal adequacy of which
is hereby acknowledged, the parties intending to be legally banned, hereby agree
as follows:



1. MSI hereby assigns to the Company the Employment Agreement and all of MSI's
rights and obligations thereunder. The Company hereby assumes the Employment
Agreement and all of the rights and obligations of MSI thereunder.     2. The
Executive hereby consents to the assignment and assumption of the Employment
Agreement provided for in Section 1 hereof.     3. The Company and the Executive
agree that the Employment Agreement is hereby amended and restated as the New
Agreement, which shall govern the employment relationship between the Company
and the Executive.     4. This Agreement (together with the Employment Agreement
and the New Agreement) contains the entire understanding and agreement of the
parties relating to the subject matter hereof and it supersedes all prior and/or
contemporaneous understandings and agreements of any kind and nature (whether
written or oral) between the parties with respect to such subject matter, all of
which are merged herein. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.





--------------------------------------------------------------------------------



5. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California applicable to agreements made and to be
performed in that State, without regard to any of its conflicts of laws,
principles or other laws which would result in the application of the laws of
another jurisdiction.     6. In resolving any dispute hereunder or construing
any provision in the Agreement, there shall be no presumption made or inference
drawn (a) because the attorneys for one of the parties drafted such provision of
this Agreement, (b) because of the drafting history of this Agreement, or (c)
because of the inclusion of a provision not contained in a prior draft or the
deletion of a provision contained in a prior draft. The parties acknowledge and
agree that this Agreement was negotiated and drafted with each party being
represented by counsel of its choice and with each party having an equal
opportunity to participate in the drafting of the provisions hereof and that
this Agreement shall not be interpreted or construed with any presumption
against either party hereto.     7. This Agreement may be executed in two (2) or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same document. This Agreement
may be executed by facsimile signature which shall constitute a legal and valid
signature for purposes hereof. This Agreement shall become effective when one or
more counterparts, taken together, shall have been executed and delivered by all
of the parties.    


[Signature Page to Follow]







--------------------------------------------------------------------------------



                     IN WITNESS WHEREOF, each of the parties has executed this
Agreement as of the date first above written.





  MARANI BARNDS, INC.


By: _______________________________
Name:    
Title:      


MARANI SPRITS, INC. f/k/a:
MARGRIT ENTERPRISES, INTERNATIONAL, INC.


By: _______________________________
Name:    
Title:    


__________________________________
ARA H. ZARTARIAN





--------------------------------------------------------------------------------